ACCEPTED
                                                                                   04-14-00707-CV
                                                                        FOURTH COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                                                                               1/7/2015 3:14:08 PM
                                                                                     KEITH HOTTLE
                                                                                            CLERK


                          No. 04-14-00707-CV
                                                          FILED IN
                                                   4th COURT OF APPEALS
                   IN THE COURT OF APPEALS FOR THE SAN ANTONIO, TEXAS
                  FOURTH JUDICIAL DISTRICT OF TEXAS01/7/2015 3:14:08 PM
                             SAN ANTONIO             KEITH E. HOTTLE
                                                           Clerk


                   Melissa Broquet and John Broquet,
                                      Appellants
                                   v.

                 Walter Mortgage Company LLC, et al.,
                                    Appellees

              From the 229th District Court of Duval County, Texas
          {The Hon. Robert Blackmon Presiding, Sitting by Assignment}

      OBJECTION AND OPPOSITION TO SECOND “MOTION FOR
        EXTENSION OF TIME TO FILE APPELLANTS’ BRIEF”

THE LAW OFFICE OF                          JORDAN HYDEN WOMBLE CULBRETH
AUDREY MULLERT VICKNAIR                    & HOLZER, P.C.
Audrey Mullert Vicknair                    Kenneth M Culbreth, Jr.
State Bar No. 14650500                     State Bar No. 05207525
802 N. Carancahua, Ste. 1350               500 N. Shoreline Blvd. Suite 900
Corpus Christi, Texas 78401-0022           Corpus Christi, Texas 78401-0341
 (361) 888-8413; fax (361) 887-6207        (361) 884-5678; fax (361) 888-9149
avicknair@vicknairlaw.com                  kculbreth@jhwclaw.com

Attorneys for Appellees



                                       1

 
TO THE HONORABLE FOURTH COURT OF APPEALS:

      COME NOW Appellees and file their Objection and Opposition to Second

“Motion for Extension of Time to File Appellant’s Brief.” The Motion wholly fails

to comply with TEX. R. APP. P. 10.5, in that it contains none of the proper procedural

history of the case, seeks no new deadline, and provides no proper reason for an

extension. The Motion is instead an unverified attack against Appellees Walter

Mortgage Company, et al, with no basis whatsoever. This is not a Motion for

Extension of Time. In addition, no Certificate of Conference is included, and indeed

counsel for Appellees were not consulted before the filing of this Motion. Nor were

counsel for Appellees consulted prior to the filing of Appellants’ First Motion for

Extension of Time, which likewise did not include a certificate of conference but

was granted nonetheless.

      Appellees Walter Mortgage Company et al object to and oppose in all things

this filing, which should be struck as failing to comply with any Rule of Appellate

Procedure. This is not a proper Motion for Extension of Time.

      Appellees further object to an extension of time of any length (which is

unknown, given that no length is stated in the motion). Appellants must comply

with the Rules and file their Brief now that one 30-day extension has already been

granted.
                                          2

 
      Appellants have not complied with the Rules when filing a motion for

extension of time. Their current motion should in all things be struck and the relief

requested denied.

                                      PRAYER

        WHEREFORE Appellees pray the Court to sustain their objection and

opposition to Appellants’ Second “Motion for Extension of Time” and strike the

motion. At a minimum the Court must overrule the motion. Appellees pray for all

other and further relief to which they are entitled.

                                 Respectfully submitted,

                                 /s/ Audrey Mullert Vicknair__
                                 Audrey Mullert Vicknair
                                 State Bar No. 14650500
                                 LAW OFFICE OF AUDREY MULLERT VICKNAIR
                                 802 N. Carancahua, Ste. 1350
                                 Corpus Christi, Texas 78401-0022
                                 (361) 888-8413; (361) 887-6207 (fax)
                                 avicknair@vicknairlaw.com

                                 Kenneth M Culbreth, Jr.
                                 State Bar No. 05207525
                                 JORDAN HYDEN WOMBLE CULBRETH & HOLZER,
                                 P.C.
                                 500 N. Shoreline Blvd. Ste. 900
                                 Corpus Christi, Texas 78401-0341
                                 (361) 884-5678; (361) 888-9149 (fax)
                                  kculbreth@jhwclaw.com
                                 Attorneys for Appellees

                                           3

 
                          CERTIFICATE OF SERVICE

       I certify that the foregoing Motion to Dismiss has been served on the
following, by and through their counsel, on this _7th day of January, 2015, by the
efile.gov electronic filing system.

Hector P. Gonzalez
202 E. St. Joseph Ave.
San Diego, Texas 78384
Hpg_law@yahoo.com

Attorney for Appellants
                                                  /s/ Audrey Mullert Vicknair
                                                  Audrey Mullert Vicknair




                                        4